Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
IA - 1,2,3,6,8,9,10
IB - 1,2,3,4,8,9,10
IC - 1,2,3,6,8,9,11
ID - 1,2,3,4,8,9,11
IE - 1,2,3,6,8,9,12
IF - 1,2,3,4,8,9,12
IG - 1,2,3,6,8,9,13
IE - 1,2,3,4,8,9,13
IF - 1,2,3,6,8,9,14
IG - 1,2,3,4,8,9,14
IH - 1,2,3,6,8,9,15
IJ - 1,2,3,4,8,9,15
IK - 1,2,3,6,8,9,16
IL - 1,2,3,4,8,9,16
IM - 1,2,3,6,8,9,17
IN - 1,2,3,4,8,9,17

IP - 1,2,3,4,8,9,18
IQ - 1,2,3,6,8,9,19
IR - 1,2,3,4,8,9,19
IS - 1,2,3,6,8,9,20
IT - 1,2,3,4,8,9,20
IU - 1,2,3,6,8,9,21
IV - 1,2,3,4,8,9,21
IW - 1,2,3,6,8,9,22
IX - 1,2,3,4,8,9,22
IY - 1,2,3,6,8,9,23
IZ - 1,2,3,4,8,9,23
IAA – 1,4,5

 The species are independent or distinct because each of the species formed by the features of the divergent claims created a combination/subcombination that is usable together. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625